DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-20 in the reply filed on 4/13/2021 is acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimbara et al. (US 2004/0159343).
Regarding Claim 9: Shimbara teaches a method comprising:
cleaning a wafer (Fig. 2, element W) disposed on a pedestal (element 1) using a cleaning solution deposited on the wafer [0212];

securing the wafer to the pedestal using a second subset (elements S1-S3) of the plurality of contacts during a second time interval, wherein the second time interval is different than the first time interval [0209].
Regarding Claim 10:  Shimbara further teaches that the second time interval is after the first time interval [0209].
Regarding Claims 11 and 12:  Shimbara teaches the elements of Claim 9, and further teaches securing the wafer to the pedestal using the first subset of the plurality of contacts and the second subset of the plurality of contacts at a third time interval between the first time interval and the second time interval, wherein the second time interval immediately follows the third time interval and the third time interval immediately follows the first time interval [0208, 0210].
Regarding Claim 13:  Shimbara teaches the elements of Claim 9 as discussed above, and further teaches rotating the pedestal [0206].
Regarding Claim 14:  Shimbara teaches the method of Claim 9, as discussed above, and further teaches dispensing the cleaning solution over the wafer [0212].

Regarding Claim 15:  Shimbara teaches a method, comprising:
securing a wafer to a pedestal at a first subset of a plurality of contact positions during a first time interval [0205];

securing the wafer to the pedestal at the second subset of the plurality of contact positions during a second time interval, wherein the second time interval is different than the first time interval [0209].
Regarding Claim 16: Shimbara teaches the elements of Claim 15, as discussed above.  Shimbara further teaches cleaning the wafer along the first subset of the plurality of contact positions during the second time interval [0209].
Regarding Claim 17:  Shimbara teaches the elements of Claim 15, as discussed above.  Shimbara further teaches that the cleaning the wafer comprises applying a cleaning solution to the wafer [0212].
Regarding Claim 18:  Shimbara teaches the elements of Claim 15, and further teaches securing the wafer to the pedestal at the first subset of the plurality of contact positions and the second subset of the plurality of contact positions during a third time interval between the second time interval and the first time interval [0208, 0210].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara et al. (US 2004/0159343) as applied to claim 15 above.
Regarding Claims 19 and 20: Shimbara teaches the elements of Claim 15, as discussed above.  Shimbara does not expressly disclose that the first subset of the plurality of contact positions is of a greater number than the second subset of the plurality of contact positions.  Likewise, Shimbara does not expressly disclose that the second subset of the plurality of contact positions is of a smaller number than the second subset of the plurality of contact positions.   However, Shimbara teaches that any number of contact positions may be employed as long as the wafer can be properly held [0342].  Thus, in view of Shimbara’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimbara by providing a greater number of first subset contact positions with a reasonable expectation of successfully holding the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2008/0127888) is directed to a method of treating a substrate wherein contact portions of the chucking pins and the substrate are varied during a process to prevent treating solution from remaining at the contact portions (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714